Citation Nr: 0029800	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an original evaluation in excess of 30 percent 
for adjustment disorder with mixed anxiety and depressive 
mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978 and July 1980 to July 1982.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  

At the time of the Board's November 1999 remand, there was a 
question as to whether symptoms of "distraction, confusion, 
and sleeplessness" were part of the service connected 
psychiatric disorder.  Medical information obtained while the 
case was in remand status was to the effect that these 
symptoms were part of that disorder.  The RO continued the 30 
percent rating and the matter has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The service-connected psychiatric disorder includes 
distractibility and difficulty with concentration and sleep 
caused by tinnitus; it does not result in difficulty in 
establishing and maintaining effective work and social 
relationships due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; or impaired abstract thinking. 

3.  There are no extraordinary factors associated with the 
service-connected psychiatric disorder productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
CONCLUSION OF LAW

The criteria for an original evaluation in excess of 30 
percent for adjustment disorder with mixed anxiety and 
depressive mood are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, Diagnostic Code 
(DC) 9440 (1999).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of an adjustment 
disorder as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a rating (50 percent) in excess of 30 
percent.  38 C.F.R. § 4.130, DC 9440 (1999).

Service connection for adjustment disorder with mixed anxiety 
and depressive mood secondary to tinnitus was granted by a 
March 1999 rating decision.  A 30 percent rating was 
assigned.  In light of the fact that the veteran has appealed 
this initial disability rating, the adjudication below will 
include consideration of whether there is any basis for 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The pertinent clinical evidence describes a complicated 
psychiatric picture.  Diagnoses include panic disorder with 
agoraphobia and adjustment disorder with depressed mood (see 
February 1992 assessment by a social worker); major 
depression (see February 1992, November 1994 and April 1995 
impression by private psychiatrists); possible psychosis (see 
June 1995 private psychiatrist's impression); and adjustment 
disorder secondary to tinnitus (see October 1997 February 
1999 and December 1999 VA examination reports).  

In linking a psychiatric disorder to tinnitus following his 
examination of the veteran in October 1997, the psychiatrist 
found that the veteran gave a "plausible" report concerning 
such a connection.  The veteran at that time that stated he 
was employed in a prominent position in a manufacturing 
plant.  He stated that his tinnitus made it difficult for him 
to sleep and was distracting.  The tinnitus was said by the 
veteran to be so bad that he could look forward to "nothing 
but this noise" for the rest of his life.  It was indicated 
that the veteran had been hospitalized recently, and that it 
was felt to be the result of his manipulating solely for the 
purpose of receiving entitlement to VA benefits.  (It is 
noted that reports from November 1996 VA psychiatric 
inpatient treatment included "malingering" as one of the 
psychiatric diagnoses).  At the October 1997 examination, the 
veteran was observed to be moderately tense and moderately 
depressed.  

Reports from a December 1997 VA psychiatric examination 
showed the veteran reporting that he had lost his job at the 
manufacturing plant due in part to difficulty in thinking.  
Upon examination at that time, the veteran exhibited an 
anxious mood and moderate depression.  The Global Assessment 
of Functioning (GAF) was 55, said to be indicative of 
moderate industrial and social impairment.  

At an October 1997 hearing, the veteran testified that his 
tinnitus severely limited his ability to sleep, and that this 
results in depression and a reduction in the ability to 
think.  Similar complaints were voiced by the veteran at a 
February 1999 VA psychiatric examination.  He indicated at 
that time that he first began having problems with 
concentration while working with the Internal Revenue Service 
in 1989.  The veteran reported that he had been employed at 
ten different jobs, but that he had not been employed since 
June of 1998.  He claimed that he had been fired from his 
most recent job as a night shift supervisor at a 
manufacturing plant due to "confusion" caused by his 
tinnitus. 

Upon examination in February 1999, the veteran in pertinent 
part was fully oriented and able to maintain attention and 
concentration throughout the interview; mood was depressed 
and anxious; memory was adequate; thought process was logical 
and coherent and content was goal directed.  The veteran 
denied suicidal or homicidal ideation and no delusional 
material was elicited.  Abstract ability was judged adequate.  
Psychological testing revealed what was judged to be a 
pattern of over reporting of psychopathology, but indicated 
the veteran was under situational stress which tended to 
reduce his ability to function.  The assessment following 
this examination was adjustment disorder with mixed anxiety 
and depressive mood secondary to tinnitus and a personality 
disorder with avoidant and dependent traits.  The GAF score 
was 50, and the veteran was said to have moderate to severe 
social and occupational functioning problems.  

As requested by the Board in its November 1999 remand, the 
veteran was afforded another VA psychiatric examination which 
was completed in February 2000 to determine whether, as 
reported by the veteran, the psychiatric disability caused by 
tinnitus included such symptomatology as distractibility, 
decreased concentration, and decreased sleep.  This was 
answered in the affirmative by the psychiatrist who conducted 
this examination, but she also stated that complicating the 
disability picture was alcohol abuse and a personality 
disorder.  She also stated that the psychiatric disability 
resulted in moderate to severe impairment in social and 
occupational functioning.  The findings from the mental 
status examination were essentially unchanged from February 
1999, and the GAF score was 60.   

Applying the pertinent legal criteria to the clinical 
evidence contained from the most recent VA psychiatric 
examinations summarized above, which is the most probative 
evidence of record for assigning a current rating, Francisco 
v. Brown, 7 Vet. App. 55 (1994), the Board concludes that a 
rating in excess of 30 percent for the service-connected 
psychiatric disability is not warranted.  Furthermore, 
reviewing all the evidence for the appropriate period reveals 
that no more than a 30 percent rating is assigned.  These VA 
examinations do not show that there is reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; impairment of short 
and long-term memory; or impairment of judgment or abstract 
thinking.  As there is no indication that the veteran's 
service-connected psychiatric disorder, by itself, results in 
marked interference with employment or requires frequent 
hospitalization, the Board also concludes that an 
"extraschedular" rating is also not warranted under 38 
C.F.R. § 3.321(b)(1).  In this regard, the record reflects 
that the psychiatric impairment includes a personality 
disorder, which is not a "disease" for which service 
connection can be granted, and as a "matter of law" is not 
a compensable disability.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  Also relevant to this 
determination is the fact that the record contains repeated 
evidence that the veteran tends to exaggerate his psychiatric 
symptomatology.  
 
The Board has also reviewed the claim for a rating in excess 
of 30 percent mindful of the guidance of Fenderson.  The RO 
has noted consideration of all pertinent evidence, and has 
assigned the 30 percent rating since the grant of service 
connection.  The Board on review concurs with that rating.  
The logic set forth above, in determining that a rating in 
excess of 30 percent is not warranted, is the same as used to 
determine that higher "staged" ratings are not warranted 
for an earlier time.  Thus, a rating in excess of 30 percent 
is not warranted for any portion of the time period in 
question.

In short, the "negative" clinical findings reported above 
outweigh the "subjective" "positive" evidence represented 
by the veteran's contentions that the symptomatology 
associated with his service-connected psychiatric disorder is 
more severe than is reflected by the 30 percent rating 
currently assigned.  See Francisco, 7 Vet. App. at 55.  Thus, 
as the "negative" evidence outweighs the "positive," the 
claim must be denied.  Gilbert, 1 Vet. App. at 49 


ORDER

Entitlement to an original evaluation in excess of 30 percent 
for adjustment disorder with mixed anxiety and depressive 
mood is denied.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 4 -


